1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9
          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11   ERICA LEIGH GREEN, an individual,             Case No. 2:18-cv-07763-AB-JEM
12                Plaintiff,                       [Ventura County Superior Court Case
                                                   No. 56-2018-00515036-CU-PA-VTA]
13   v.
                                                   Hon. André Birotte Jr.
14   KNIGHT-SWIFT TRANSPORTATION
     HOLDINGS, INC., an Arizona                    [PROPOSED] ORDER RE
15   corporation; DOES 1 through 100,              STIPULATION OF DISMISSAL
     Inclusive,
16
                  Defendants.
17
     __________________________________
18
19
           After review of the parties’ Stipulation of Dismissal and good cause
20
     appearing therefore, the Court orders this matter dismissed, with prejudice, each
21
     party to bear its own fees and costs.
22
23
           IT IS SO ORDERED.
24
25
     Dated:_November 02, 2018                _________________________________
26
                                             Hon. André Birotte Jr.
27                                           United States District Court Judge
28
                                               1
              [PROPOSED] ORDER RE STIPULATION OF DISMISSAL
